Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the errant lines in figure 1 adjacent to elements 102, 103, 104, and 106.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Claim Objections
Claims 1, 6, 7, 8, 18, and 20 objected to because of the following informalities:  The use of the word “gyro”, when referring to a gyroscope or gyroscopic accelerometer without specifying within the claims what a “gryo” entails is inconsistent terminology.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is in claim 3, “a classifier operable to classify the recorded motion data in the database”. The three-prong analysis test is as follows: 
A) “classifier” (generic placeholder)
B) “operable to classify” is use of functional language
C) sufficient structure is not provided 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “information useful” in claims 1, 7, and 17 is a relative term which renders the claim indefinite. The term “information useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is uncertain what information from the recorded motion data would be deemed as useful information and thus renders the claim indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US Patent 10,702,166).
Regarding claim 12, Freeman teaches the limitation “A lung function analysis system comprising remote-sensing sensors and a processor, the processor configured to read sensor data from the remote-sensing sensors, to determine chest and abdominal movements of a subject, and to record chest and abdominal movements of the subject in a database and a workstation configured with a lung function data analysis routine adapted to analyze chest and abdominal movement data from the database to provide information useful in treating pulmonary disease” in column 10, lines 54-56, stating “a respiratory curve based on motion of the subject's chest and abdomen as measured by contact sensors placed on the chest and abdomen” and in column 41, lines 32-37, stating “In one embodiment, the analysis algorithm detects the presence of specific respiratory patterns maintained in the expert system database and informs the physician or other health care provider about the possibility of associated pathology. In one embodiment, the respiratory pattern for a given pathology is recognized and in a preferred embodiment, quantified.”. 
Regarding claim 17, the limitations of claim 12 are taught as described above. Freeman teaches the limitation “wherein the lung function data analysis routine comprises a classifier trained on a database of motion data and diagnoses to determine the information useful in treating pulmonary disease” in column 41, lines 32-37, which states “In one embodiment, the analysis algorithm detects the presence of specific respiratory patterns maintained in the expert system database and informs the physician or other health care provider about the possibility of associated pathology. In one embodiment, the respiratory pattern for a given pathology is recognized and in a preferred embodiment, quantified.”. Where a classifier is interpreted to mean that there is a distinguishable characteristic that allows for the lung function parameters to be placed into a category based on those characteristics.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US Patent Publication 2021/0113099) in view of Freeman (US Patent 10,702,166). 
Regarding claim 1, Rogers teaches the limitation “ a plurality of motion sensing devices, each motion sensing device further comprising at least one accelerometer, at least one gyro, a battery, a processor, and a wireless transmitter, the processor configured to read motion data from the at least one accelerometer and the at least one gyro and to transmit the motion data over the wireless transmitter” in paragraph [0097], “FIGS. 34A-34C. FIG. 34A provides a schematic illustrating a research-grade wearable sensor of the invention incorporating a 3-axis accelerometer, gyroscope, and EMG detector into a multilayer, flexible device format.”, paragraph [0044], stating “The wireless communication systems described herein may be a Bluetooth communication module. The wireless communication systems described herein may be powered by a wireless re-chargeable system. The wireless re-chargeable system may comprise one or more of a rechargeable battery, an inductive coil, a full wave rectifier, a regulator, a charging IC and PNP transistor.”, and paragraph [0169], stating “Communications to the user interface machine that displays, stores, and analyzes the data are generally known. Here, in contrast, we present the sensor technology that has onboard processor, data storage, and also communicates to the user interface via a wireless protocol, such as BLUETOOTH®, or in some embodiments ultra-wide band or narrow band communication protocols, optionally capable of providing for secure transmission.” Rogers does not teach an analysis routine is including a database, however, Freeman does. Freeman teaches the limitation “a workstation configured with a lung function data analysis routine adapted to analyze the recorded motion data in the database to provide information useful in treating pulmonary disease” in column 41, lines 32-37, stating “In one embodiment, the analysis algorithm detects the presence of specific respiratory patterns maintained in the expert system database and informs the physician or other health care provider about the possibility of associated pathology. In one embodiment, the respiratory pattern for a given pathology is recognized and in a preferred embodiment, quantified.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the analysis routine and database described in Freeman in Rogers. Using a database for data analysis of recorded signals is known in the art and produces predictable results. Rogers, Freeman, and the claimed invention are considered analogous art given that they are in the same field of respiration sensors and lung function analysis methods. 
Regarding claim 2, the limitations of claim 1 are taught as described above. Rogers teaches the limitation “wherein each of the motion sensing devices further comprises at least one electromyographic channel” in paragraph [0097], stating “FIGS. 34A-34C. FIG. 34A provides a schematic illustrating a research-grade wearable sensor of the invention incorporating a 3-axis accelerometer, gyroscope, and EMG detector into a multilayer, flexible device format.”. The medical device is configured to collect and process all forms of data present in the sensor module, including EMG signals. The EMG detector that is a part of the entire motion sending device is interpreted to be an EMG channel. Roger teaches the limitation “wherein the processor is configured to read electromyographic data from the electromyographic channel and transmit the electromyographic data over the wireless transmitter” in paragraph [0098], stating “FIGS. 35A-35D. FIG. 35A provides a schematic of a sensor of this embodiment, showing EMG and accelerometer modules and Bluetooth communication module. FIGS. 35B-35D provide examples of data acquired from a sensor including acceleration, reconfigured 3D motion and EMG", p.[0169] "Communications to the user interface machine that displays, stores, and analyzes the data are generally known. Here, in contrast, we present the sensor technology that has onboard processor, data storage, and also communicates to the user interface via a wireless protocol, such as BLUETOOTH®, or in some embodiments ultra-wide band or narrow band communication protocols, optionally capable of providing for secure transmission.” Figure 35A shows that EMG data is collected and configured to be transmitted through a 2.4GHZ radio BLE module. Rogers teaches the limitation “wherein the motion data in the database further comprises the electromyographic data” in paragraph [0239], stating “The user interface may display the raw signal, and data storage. The sensor may also be used as an observational tool for social interaction, including by use of a secure, researcher-focused user interface. This includes software protocol that enables HIPAA compliant data transfer and cloud storage.” And further in figure 35A. Paragraph [0239] discusses that raw signals from any of the sensors are configured for transferring to cloud storage, while figure 35A shows the EMG module transferring information from the sensor to a 2.4GHZ radio BLE module, which is configured to facilitate this data transferring. 
Regarding claim 3, the limitations of claim 1 are taught as described above. Rogers does not teach a “classifier operable to classify the recorded motion data”, however, Freeman does. Freeman teaches the limitation “further comprising a classifier operable to classify the recorded motion data in the database to determine lung function parameters” in column 41, lines 32-37, which states “In one embodiment, the analysis algorithm detects the presence of specific respiratory patterns maintained in the expert system database and informs the physician or other health care provider about the possibility of associated pathology. In one embodiment, the respiratory pattern for a given pathology is recognized and in a preferred embodiment, quantified.” Where a classifier is interpreted to mean that there is a distinguishable characteristic that allows for the lung function parameters to be placed into a category based on those characteristics. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a classifier for the recorded motion in the database to determine lung function parameters, as described in Freeman, in Rogers. Classifiers are used in parsing through data to discern pertinent patterns in data collection and are known in the art and produces predictable results. 
Regarding claim 4, the limitations of claim 3 are taught as described above. Rogers does not teach a specific lung parameter to measure, however Freeman does teach the limitation “wherein the lung function parameters comprise forced expiratory volume in one second” in column 11, lines 26-37, stating “Preferably, the respiratory parameters are used to calculate ATS standardized values for spirometry tests, including but not limited to Forced Vital Capacity (FVC), Forced Expiratory Volume for one second (FEV1), Forced Expiratory Volume for six seconds, (FEV6), Forced Expiratory Flow (FEF), Peak Expiratory Flow (PEF), Forced Inspiratory Vital Capacity (FIVC), Peak Inspiratory Flow (PIF), Tidal Volume (TV), Inspiratory Capacity (IC), Expiratory Reserve Volume (ERV), Inspiratory Reserve Volume (IRV), Slow Vital Capacity (SVC), Maximum Ventilatory Volume (MVV), Vital Capacity (VC), and Breaths Per Minute (BPM)”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use forced expiratory volume (FEV) in one second as a lung parameter, as described in Freeman, in Rogers. As stated in Freeman, "The FVC and FEV1 are two benchmark indicators typically measured by a spirometer and are used to diagnose and monitor diseases such as COPD, asthma, and emphysema." (column 7, lines 45-48).
Regarding claim 6, the limitation of claim 4 are taught as described above. Freeman describes using a series of accelerometers, but not a three-axis gyroscope. Rogers teaches the limitation “accelerometer and the at least one gyro is a three-axis gyro” in paragraph [0016], stating “The processors described herein may be configured to filter and analyze a measured output from the electronic device to improve a sensor performance parameter. The medical sensor may comprise a wireless power system for wirelessly powering the electronic device. The accelerometer may be a 3-axis high frequency accelerometer.” And paragraph [0045], which states “The medical sensors described herein may comprise a gyroscope, for example, a 3-axis gyroscope.” 
Regarding claim 16, the limitations of claim 12 are taught as described above. Rogers teaches the limitation “wherein the chest movement monitoring system comprises an ultrasonic echolocation device” in paragraph [0050], stating “The sensor system may comprise one or more sensors selected from the group consisting of a pressure sensor, an electrophysiological sensor, a thermocouple, a heart rate sensor, a pulse oximetry sensor, an ultrasound sensor, or any combination of these.” An ultrasound sensor is by definition an ultrasonic echolocation device by operating principle of ultrasounds. It would have been obvious to one of ordinary skill in the art before the effective filing date to use an ultrasound for monitoring chest movement. Ultrasound technology is commonly used to detect movement in and of the chest, such as with echocardiograms and imaging for pneumothorax, pneumonia, and other pulmonary conditions. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US Patent Publication 2021/0113099) in view of Freeman (US Patent 10,702,166) and Luxon (US Patent Publication 2018/0140252).
Regarding claim 5, the limitations of claim 3 are taught as described above. Rogers and Freeman do not teach the limitation “wherein the lung function parameters comprise Maximum Expiratory Flow (MEF), Forced Expiratory Flow from 25% to 75% of vital capacity (FEF 25-75), or Mixed Midexpiratory Flow Rate (MMFR)”. However, Luxon does in paragraph [0154] and states “measure one or more of several parameters, including: Vital capacity (VC), Forced vital capacity (FVC), Forced expiratory volume (FEV) at timed intervals of 0.5, 1.0 (FEV1), 2.0, 3.0 seconds, and other intervals, forced expiratory flow 25-75% (FEF 25-75), maximal voluntary ventilation (MVV), also known as Maximum breathing capacity, Peak Expiratory Flow (PEF), and any other parameters”. While a spirometer is not included in the claimed invention, the use of FEF 25-75 as a parameter for lung function is taught in Luxon and interpreted to encompass the limitation. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use FEF 25-75 as described in Luxon in Freeman and Rogers. FEF 25-75 is used to access lung function and produces predictable results for tracking lung health.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US Patent Publication 2021/0113099) in view of Freeman (US Patent 10,702,166) and Odame (US Patent Publication 2021/0315480). 
Regarding claim 7, Rogers teaches the limitation “placing a plurality of motion sensing devices on the subject, each motion sensing device of the plurality of motion sensing devices comprising at least one accelerometer, at least one gyro, a battery, a processor, and a wireless transmitter, the processor configured to read motion data from the at least one accelerometer and the at least one gyro and to transmit the motion data over the wireless transmitter” in paragraph [0097], “FIGS. 34A-34C. FIG. 34A provides a schematic illustrating a research-grade wearable sensor of the invention incorporating a 3-axis accelerometer, gyroscope, and EMG detector into a multilayer, flexible device format.”, paragraph [0044], “The wireless communication systems described herein may be a Bluetooth communication module. The wireless communication systems described herein may be powered by a wireless re-chargeable system. The wireless re-chargeable system may comprise one or more of a rechargeable battery, an inductive coil, a full wave rectifier, a regulator, a charging IC and PNP transistor.”, and in paragraph [0169], which states “Communications to the user interface machine that displays, stores, and analyzes the data are generally known. Here, in contrast, we present the sensor technology that has onboard processor, data storage, and also communicates to the user interface via a wireless protocol, such as BLUETOOTH®, or in some embodiments ultra-wide band or narrow band communication protocols, optionally capable of providing for secure transmission.” Odame teaches the limitation “collecting the motion data from the plurality of motion sensing devices with a digital radio” in paragraph [0037], which states “In embodiments incorporating digital radio 214, this recorded data may be transferred by radio to a cell phone 304, where it may be further sent by the cell phone 304 to a local cell tower 306 and thence over internet 308 to a server 310 where it is recorded in a database 312 and made available to a physician (not shown) at a workstation 314. In embodiments, including embodiments lacking digital radio 214, the EEPROM memory 212, 316 may be removed and inserted into a workstation 318, whereupon the data may be transferred over internet 308 to server 310 and database 312.” It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use a digital radio as described in Odame in Rogers. Using a digital radio allows for recorded data to be transferred to the database directly as described and produces predictable results. Freeman teaches the remaining limitation, “analyzing the collected motion data to determine the information useful in treating pulmonary disease” in column 41, lines 32-37, stating “In one embodiment, the analysis algorithm detects the presence of specific respiratory patterns maintained in the expert system database and informs the physician or other health care provider about the possibility of associated pathology. In one embodiment, the respiratory pattern for a given pathology is recognized and in a preferred embodiment, quantified.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the analysis routine described in Freeman in Rogers and Odame. Using data analysis of recorded signals is known in the art and produces predictable results. Freeman, Rogers, Odame, and the claimed invention are considered analogous art given that they are in the same field of medical sensors and associated medical signal processing. While Rogers, Freeman, and Odame do not disclose a method for the claim limitations as described, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” It would be within the normal and usual operation to use the limitations as described.
Regarding claim 8, the limitations of claim 7 are taught as described above. Rogers teaches the limitation “accelerometer and the at least one gyro is a three-axis gyro” in paragraph [0016], which states “The processors described herein may be configured to filter and analyze a measured output from the electronic device to improve a sensor performance parameter. The medical sensor may comprise a wireless power system for wirelessly powering the electronic device. The accelerometer may be a 3-axis high frequency accelerometer” and in paragraph [0045] which states “The medical sensors described herein may comprise a gyroscope, for example, a 3-axis gyroscope”. While Rogers does not disclose a method for using the accelerometer and gyroscopes, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” It would be within the normal and usual operation to use the accelerometer and gyroscope as described.
Regarding claim 9, the limitations of claim 8 are taught as described above. Rogers teaches the limitation “wherein each motion sensing device of the plurality of motion sensing devices further comprise an electromyographic channel and wherein the motion data further comprises data measured from the electromyographic channel” in paragraph [0097], which states “FIGS. 34A-34C. FIG. 34A provides a schematic illustrating a research-grade wearable sensor of the invention incorporating a 3-axis accelerometer, gyroscope, and EMG detector into a multilayer, flexible device format.”. The medical device is configured to collect and process all forms of data present in the sensor module, including EMG signals. The EMG detector that is a part of the entire motion sending device is interpreted to be an EMG channel. While Rogers does not disclose a method for using the sensor devices, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” It would be within the normal and usual operation to use the motion sensing device as described. 
Regarding claim 10, the limitations of claim 8 are taught as described above. Freeman teaches the limitation “wherein at least one of the plurality of motion sensing devices is placed on a chest wall of the subject, and at least one of the plurality of motion sensing devices is placed on an abdominal wall of the subject” in column 10, lines 54-56, which states “a respiratory curve based on motion of the subject's chest and abdomen as measured by contact sensors placed on the chest and abdomen”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensing devices on the chest wall of the subject, as described in Freeman, in Roger and Odame. Placing sensors on the chest wall of the subject to collect breathing and movement data produces predictable results. While Freeman does not disclose a method for using the motion sensing devices on the chest, MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” It would be within the normal and usual operation to use the sensing devices as described.
Regarding claim 11, the limitations of claim 10 are taught as described above. Freeman teaches the limitation “further comprising using a classifier trained on a database of motion data and diagnoses to determine the information useful in treating pulmonary disease” in column 41, lines 32-37, stating “In one embodiment, the analysis algorithm detects the presence of specific respiratory patterns maintained in the expert system database and informs the physician or other health care provider about the possibility of associated pathology. In one embodiment, the respiratory pattern for a given pathology is recognized and in a preferred embodiment, quantified.” Where a classifier is interpreted to mean that there is a distinguishable characteristic that allows for the lung function parameters to be placed into a category based on those characteristics. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a classifier for the recorded motion in the database to determine lung function parameters, as described in Freeman, in Rogers and Odame. Classifiers are used in parsing through data to discern pertinent patterns in data collection and produces predictable results. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US Patent 10,702,166) and Auerbach (US Patent Publication 2019/0133499). 
Regarding claim 13, the limitations of claim 12 are taught as described above. Freeman does not teach the limitation “wherein the chest movement monitoring system comprises at least one electronic camera configured to provide stereo images of the subject and the processor is configured to construct a three-dimensional surface model of the subject from the stereo images of the subject”. Auerbach does teach this limitation in paragraph [0045], stating “The signal generating elements may include a first group of one or more kinematic signal generating elements selected from an accelerometer, a gyroscope, or a combination thereof, and a second group of signal generating elements including one or more light sources or one or more light source assemblies, each of which comprises one two or more spaced light sources suitable to generate light, which are mounted on a rigid plate and fed by a power source, and the receiver is a stationary camera for tracking movement of, and imaging, the two or more light sources during breathing motion of the subject, the one or more computing devices operable to calculate the magnitude of a maximum displacement and of a current displacement in conjunction with both the first and second group of signal generating element” and further taught in figures 3-5. Paragraph [0045] describes the setup for using such a camera to capture and generate images of the patient to monitor and record chest movement, while figures 3-5 describe the process of analysis and calibration that allows for the creation of a 3D surface or model of the patient for further data collection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electronic camera as described in Auerbach in Freeman. It is known in the art to use an electronic camera to track chest movement for breathing and produces predictable results.  Auerbach, Freeman, and the claimed invention are considered analogous pieces of art because they are in the same field of motion sensing for breathing analysis and lungs. 
Regarding claim 14, the limitations of claim 13 are taught as described above. Auerbach teaches the limitation “wherein the at least one electronic camera configured to provide stereo images of the subject comprises at least two electronic cameras” in paragraph [0008], which states “One or more video cameras are used to record a scene of the subject”, where the scene of the subject is the patient breathing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two or more electronic cameras for tracking as described in Auerbach in Freeman. Using multiple cameras allows for multiple recording angles of the chest for data collection and produces predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US Patent 10,702,166) in view of Tadi (US Patent Publication 2021/0259563).
Regarding claim 15, the limitations of claim 12 are taught as described above. Freeman does not teach the limitation “wherein the chest movement monitoring system comprises a millimeter-wave radar.” Tadi does teach the limitation in paragraph [0127], which states “"Featured in data flow 900 are sensors 910 which can include biological sensors 920, hardware sensors 922, visual sensors 924, and the like. Biological sensors can include EEG, EKG, EOG, EMG, and other types of sensing devices that collect physiological data. Hardware sensors include such sensors as IMUs, such as accelerometers, magnetometers, gyroscopes, and the like; environmental sensing devices, such as temperature, pressure, and the like; other types of non-biological or physiological sensing devices or visual sensors; an actuator or position sensor (hall sensor, motor encoder and the like); and/or LIDAR, ultrasound, milimeter wave radar and the like.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a millimeter-wave radar, as described in Tadi, in Freeman/Rogers. Using a millimeter wave radar to detect movement is known and produces predictable results. 
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US Patent Publication 2021/0113099) in view of Freeman (US Patent 10,702,166) and McLane (US Patent 10,709,414). 
Regarding claim 18, the limitations of claim 12 are taught as described above.  Rogers teaches the limitation “wherein the chest movement monitoring system comprises at least one motion sensing device configured to be attached to the subject and further comprising at least one accelerometer, at least one gyro, a battery,” in paragraph [0097], "FIGS. 34A-34C. FIG. 34A provides a schematic illustrating a research-grade wearable sensor of the invention incorporating a 3-axis accelerometer, gyroscope, and EMG detector into a multilayer, flexible device format.", in paragraph [0044] " The wireless communication systems described herein may be a Bluetooth communication module. The wireless communication systems described herein may be powered by a wireless re-chargeable system. The wireless re-chargeable system may comprise one or more of a rechargeable battery, an inductive coil, a full wave rectifier, a regulator, a charging IC and PNP transistor.", and in paragraph [0169] "Communications to the user interface machine that displays, stores, and analyzes the data are generally known. Here, in contrast, we present the sensor technology that has onboard processor, data storage, and also communicates to the user interface via a wireless protocol, such as BLUETOOTH®, or in some embodiments ultra-wide band or narrow band communication protocols, optionally capable of providing for secure transmission". McLane teaches the remaining limitation “a second processor, and a wireless transmitter, the second processor configured to read motion data from the at least one accelerometer and the at least one gyro and to transmit the motion data over the wireless transmitter” in column 13, lines 31-46, which states “In one embodiment, the base station 118 can include further components including a second control unit 236, a second storage unit 248, a second communication unit 228, and sensor unit 202. The second control unit 236 can include a second control interface 238. The second control unit 236 can execute a second software 252 to provide the intelligence of the system 100. The second software 252 can operate independently or in conjunction with the first software 224. The second control unit 236 can provide additional performance compared to the first control unit 210. The second control unit 236 can be a second processor 240, a second field programmable gate array (FPGA) 244, an application specific integrated circuit (ASIC), an embedded processor, a microprocessor, a hardware control logic, a hardware finite state machine (FSM), a digital signal processor (DSP), or a combination thereof”. The secondary processor is configured to take measurement data from all sensors, including gyroscopes and accelerometers, to be relayed through a wireless transmitter as described. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a secondary processor, as described in McLane, in Freeman/Rogers. A secondary processor allows for faster data processing and produces predictable results.  Freeman, Rogers, McLane, and the claimed invention are considered analogous pieces of art given that they are in the same field of motion sensors for biometric signals. 
Regarding claim 19, the limitations of claim 18 are taught as described above. Freeman teaches the limitation “wherein the lung function data analysis routine comprises a classifier trained on a database of motion data and diagnoses to determine the information useful in treating pulmonary disease.” In column 41, lines 32-37, which states “In one embodiment, the analysis algorithm detects the presence of specific respiratory patterns maintained in the expert system database and informs the physician or other health care provider about the possibility of associated pathology. In one embodiment, the respiratory pattern for a given pathology is recognized and in a preferred embodiment, quantified.” Where a classifier is interpreted to mean that there is a distinguishable characteristic that allows for the lung function parameters to be placed into a category based on those characteristics. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a classifier for the recorded motion in the database to determine lung function parameters, as described in Freeman, in Rogers. Classifiers are used in categorizing data to discern pertinent patterns in data collection and produces predictable results. 
Regarding claim 20, the limitations of claim 19 are taught as described above. Rogers teaches the limitation “wherein the at least one accelerometer is a three-axis accelerometer and the at least one gyro is a three-axis rate gyro” in paragraph [0016], “The medical sensor may comprise a wireless power system for wirelessly powering the electronic device. The accelerometer may be a 3-axis high frequency accelerometer.” And in paragraph [0045], “The medical sensors described herein may comprise a gyroscope, for example, a 3-axis gyroscope”. Freeman and McLane do teach accelerometers, but do not teach 3-axis accelerometers and 3-axis gryoscopes. 
Regarding claim 21, the limitations of claim 19 are taught as described above. Freeman teaches the limitation “wherein the information useful in treating pulmonary disease includes forced expiratory volume in one second (FEV1), forced vital capacity (FVC) and a FEV1/FVC ratio” in column 12, lines 2-19, which states “Although patients cannot perform the same maneuvers as in spirometry while in such a state, respiratory parameters that are given by a spirometry test, such as FEV1 (forced expiratory volume over one second) and FVC (forced vital capacity), may be measured or estimated utilizing an impedance trace of tidal volume. Moreover, the utility of the FEV1 and FVC measurement is to provide a metric useful in quantifying the level of pulmonary function and differentiating between obstructive and restrictive lung disorders. In asthma (an obstructive lung disorder) the forced expiratory volume in 1 second (FEV1) is usually decreased, the forced vital capacity (FVC) is usually normal and the ratio FEV1/FVC is decreased. In restrictive disorders the FEV1 and FVC are both decreased, leaving a normal FEV1/FVC. RVM measurements can deliver FEV1 and FVC measurements without requiring the patient to breathe into a machine that had a mouthpiece that requires attention to hold in the mouth which impacts results.” Rogers and McLane do not teach the use of FEV1/FVC ratio explicitly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use forced expiratory volume (FEV) in one second as a lung parameter, as described in Freeman, in Rogers. As stated in Freeman, "The FVC and FEV1 are two benchmark indicators typically measured by a spirometer and are used to diagnose and monitor diseases such as COPD, asthma, and emphysema." (column 7, lines 45-48).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US Patent Publication 2021/0113099) in view of Freeman (US Patent 10,702,166), McLane (US Patent 10,709,414) and Luxon (US Patent Publication 2018/0140252).
Regarding claim 22, the limitations of claim 19 are taught as described above. While Rogers, Freeman, and McLane teach the limitations of claim 19, they do not teach the limitation “wherein the information useful in treating pulmonary disease comprises Maximum Expiratory Flow (MEF), Forced Expiratory Flow from 25% to 75% of vital capacity (FEF 25-75), or Mixed Midexpiratory Flow Rate (MMFR)”. However, Luxon does teach this limitation, stating in paragraph [0154] “may be used to measure one or more of several parameters, including: Vital capacity (VC), Forced vital capacity (FVC), Forced expiratory volume (FEV) at timed intervals of 0.5, 1.0 (FEV1), 2.0, 3.0 seconds, and other intervals, forced expiratory flow 25-75% (FEF 25-75), maximal voluntary ventilation (MVV), also known as Maximum breathing capacity, Peak Expiratory Flow (PEF), and any other parameters”. While a spirometer is not included in the claimed invention, the use of FEF 25-75 as a parameter for lung function is taught in Luxon and interpreted to encompass the limitation. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use FEF 25-75 as described in Luxon in Freeman, McLane, and Rogers. FEF 25-75 is used to access lung function and produces predictable results for tracking lung health. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached at (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794